                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10       KAYODE POWELL,                                  Case No. 14-cv-04248-TSH
                                  11                    Plaintiff,
                                                                                           ORDER RE: MOTION FOR
                                  12             v.                                        RECONSIDERATION UNDER
Northern District of California
 United States District Court




                                                                                           FEDERAL RULES OF CIVIL
                                  13       WELLS FARGO HOME MORTGAGE, et                   PROCEDURE 59(E) AND 60(B)
                                           al.,
                                  14                                                       Re: Dkt. No. 214
                                                        Defendants.
                                  15

                                  16                                         I.     INTRODUCTION
                                  17          Kayode Powell brings this action against Wells Fargo Bank, N.A., for alleged servicing

                                  18   violations related to his home loan.1 On May 29, 2019, the Court granted Wells Fargo’s summary

                                  19   judgment motion and entered judgment in its favor. ECF No. 212 (“MSJ Order”). Powell now

                                  20   seeks reconsideration under Federal Rules of Civil Procedure 59(e) and 60(b). ECF No. 214. The

                                  21   Court finds this motion suitable for disposition without oral argument. See Civ. L.R. 7-1(b).

                                  22   Having considered the relevant legal authority and the record in this case, the Court DENIES

                                  23   Powell’s motion for the following reasons.

                                  24                                       II.    LEGAL STANDARD
                                  25          Where, as here, the Court’s ruling has resulted in a final judgment or order, a motion for

                                  26   reconsideration may be based either on Rule 59(e) or Rule 60(b). As of 2009, the Federal

                                  27

                                  28
                                       1
                                        The full factual and procedural background of this case can be found in the Court’s previous
                                       orders. See ECF Nos. 71, 100, 131, 148, 212.
                                   1   Appellate Rule 4’s deadline to file a motion for reconsideration under either Rule 59(e) or Rule

                                   2   60(b) is 28 days. See Classic Concepts, Inc. v. Linen Source, Inc., 716 F.3d 1282, 1285 (9th Cir.

                                   3   2013). Powell’s present motion, filed June 26, 2019, was filed within the 28-day period and is

                                   4   therefore timely under both rules.

                                   5          “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

                                   6   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

                                   7   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

                                   8   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

                                   9   justified by an intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101,

                                  10   1111 (9th Cir. 2011). Importantly, a Rule 59(e) motion has certain limitations. Though it permits

                                  11   the district court to alter or amend a judgment, it “‘may not be used to relitigate old matters, or to

                                  12   raise arguments or present evidence that could have been raised prior to the entry of judgment.’”
Northern District of California
 United States District Court




                                  13   Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008) (quoting 11 C. Wright & A Miller,

                                  14   Federal Practice and Procedure § 2810.1, pp. 127–28 (2d ed. 1995)). Moreover, relief under Rule

                                  15   59(e) is “extraordinary” and “should be used sparingly.” McDowell v. Calderon, 197 F.3d 1253,

                                  16   1255 n.1 (9th Cir. 1999); Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001) (explaining that a

                                  17   party must overcome a “high hurdle” to obtain relief under Rule 59(e) since only “highly unusual

                                  18   circumstances” will justify its application).

                                  19          Rule 60(b) “‘provides for reconsideration only upon a showing of (1) mistake, surprise, or

                                  20   excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or

                                  21   discharged judgment; or (6) extraordinary circumstances which would justify relief.’” Sch. Dist.

                                  22   No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (quoting Fuller v.

                                  23   M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991)). “Rule 60(b) is ‘remedial in nature and . . .

                                  24   must be liberally applied.’” TCI Grp. Life Ins. v. Knoebber, 244 F.3d 691, 696 (9th Cir. 2001)

                                  25   (quoting Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984)). But like Rule 59(e), Rule 60(b) relief

                                  26   is extraordinary and will not apply to a showing which does not justify its application. See Stevens

                                  27   v. ITT Sys., Inc., 868 F.2d 1040, 1041 n.1 (9th Cir. 1989).

                                  28
                                                                                          2
                                   1                                             III.   DISCUSSION

                                   2             Powell argues the “[n]egligence claim now in front of the court is not representative of the

                                   3   core issues that make up the full narrative of this action.” Mot. at 2. However, the Court did not

                                   4   deny Powell an opportunity to be heard on his claims in full; to the contrary, this case has been

                                   5   pending for nearly five years and Powell was given significant process and consideration during

                                   6   those proceedings, including the opportunity to amend his complaint four times. See Yould v.

                                   7   Barnard, 2018 WL 4300523, at *2 (N.D. Cal. Sept. 10, 2018) (finding no basis for relief under

                                   8   Rule 59(e) or Rule 60(b) where plaintiff was granted leave to file three complaints), aff’d, 2019

                                   9   WL 2486703 (9th Cir. June 14, 2019).

                                  10             Powell also argues the Court erred in granting summary judgment as to his negligence

                                  11   claim because it applied incorrect caselaw. Mot. at 2-3. In its MSJ Order, the Court noted that a

                                  12   “‘financial institution owes no duty of care to a borrower when the institution’s involvement in the
Northern District of California
 United States District Court




                                  13   loan transaction does not exceed the scope of its conventional role as a mere lender of money.”

                                  14   MSJ Order at 9 (quoting Alvarez v. BAC Home Loans Servicing, L.P., 228 Cal. App. 4th 941, 944

                                  15   (2014)). And, because Powell’s negligence claim involved a loan modification application, the

                                  16   Court recognized that California courts “are divided on whether a loan servicer owes a duty of

                                  17   care in the residential loan modification context.” Id. at 9-10 (comparing Lueras v. BAC Home

                                  18   Loans Serv., LP, 221 Cal. App. 4th 49, 67 (2013) (holding loan service providers do not owe a

                                  19   plaintiff a duty of care when considering a loan modification application), with Alvarez, 228 Cal.

                                  20   App. 4th at 948 (concluding that “because defendants allegedly agreed to consider modification of

                                  21   the plaintiffs’ loans, the Biakanja factors clearly weight in favor of a duty [of care].”)).2 However,

                                  22   after an extensive discussion regarding the split in authority, the Court found the Lueras line of

                                  23   cases more persuasive and therefore found “that mortgage servicers do not owe borrowers a duty

                                  24   of care in the processing of loan modification applications because such activities ‘are

                                  25   indistinguishable from the process of providing an original loan, and therefore, fall within the

                                  26   lender’s conventional role as a lender of money.’” MSJ Order at 10-12 (quoting Marques v. Wells

                                  27

                                  28   2
                                           Biakanja v. Irving, 49 Cal. 2d 647, 650 (1958).
                                                                                             3
                                   1   Fargo Bank, N.A., 2016 WL 5942329, at *8 (N.D. Cal. Oct. 13, 2016)). Powell argues the Court’s

                                   2   MSJ order is an attempt to circumvent Alvarez, but the Court already considered this argument

                                   3   and again finds it unpersuasive here. Further, “[a] district court does not commit clear error

                                   4   warranting reconsideration when the question before it is a debatable one.” Reyes v. Sotelo, 2013

                                   5   WL 5609359, at *1 (N.D. Cal. Oct. 11, 2013) (denying reconsideration of summary judgment

                                   6   motion under Rule 59(e) where plaintiff repeated arguments from prior filings) (citing McDowell,

                                   7   197 F.3d at 1255) (district court did not abuse its discretion in denying reconsideration where

                                   8   question whether it could enter protective order in habeas action limiting Attorney General’s use

                                   9   of documents from trial counsel’s file was debatable).

                                  10          Finally, Powell contends the Court failed to consider his claim for ineffective assistance of

                                  11   counsel. Mot. at 1. However, the Court addressed this on at least two prior occasions. First, on

                                  12   February 12, 2019, Powell requested that he be permitted to represent himself, stating that
Northern District of California
 United States District Court




                                  13   communications with his attorney had become difficult and that “I believe I can adequately protect

                                  14   my interests in this action.” Powell Decl. ¶¶ 6-9, ECF No. 193. The Court subsequently granted

                                  15   his former counsel’s motion to withdraw based on Powell’s initial request and his assent to the

                                  16   motion. ECF Nos. 197, 200. Second, in his opposition to Wells Fargo’s summary judgment

                                  17   motion, Powell did not address the merits of Wells Fargo’s motion but instead requested a stay to

                                  18   locate an attorney to represent him. ECF No. 211. Given that Powell made no indication that he

                                  19   would seek new counsel prior to his opposition, the Court found a stay unnecessary given his prior

                                  20   request that his attorney be permitted to withdraw so he could represent himself and the ample

                                  21   time he had to find new counsel between the time the Court granted counsel’s motion to withdraw

                                  22   (March 29, 2019) and the time Powell filed his opposition (May 23, 2019). MSJ Order at 7 n.3.

                                  23          Powell has not met his burden to establish a basis for reconsideration under Rule 59(e) or

                                  24   Rule 60(b). His arguments focus solely on alleged errors by the Court, but the Court is not

                                  25   convinced that any such error occurred. See Howard v. United States, 533 F.3d 472, 475 (6th Cir.

                                  26   2008) (holding the purpose of Rule 59(e) is “to allow the district court to correct its own errors,

                                  27   sparing the parties and appellate courts the burden of unnecessary appellate proceedings”); see

                                  28   also Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999) (holding
                                                                                         4
                                   1   Rule 60(b)(1) “may include mistake and inadvertence by the judge”).

                                   2                                         IV.   CONCLUSION
                                   3          In sum, the Court finds no basis for extraordinary relief under Rule 59(e) or Rule 60(b).

                                   4   Powell’s motion is therefore DENIED.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: July 5, 2019

                                   8
                                                                                                   THOMAS S. HIXSON
                                   9                                                               United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
